Citation Nr: 0618846	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  05-09 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertensive 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1982.  He served in the Republic of Vietnam from 
November 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the April and August 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia, which, denied claims for 
service connection for bilateral hearing loss, tinnitus, and 
hypertensive cardiovascular disease.

In a VA Form 21-4138 dated in April 2004, the veteran filed a 
statement which the Board construes as a notice of 
disagreement (NOD) with the April 2004 rating decision, which 
denied entitlement to service connection for hypertensive 
cardiovascular disease.  The RO has not issued a statement of 
the case (SOC) under the holding in Manlincon v. West, 12 
Vet. App. 238 (1999).  Therefore, the veteran's hypertensive 
cardiovascular claim is addressed in the REMAND portion of 
the decision below, along with issues 2 and 3, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for the issuance of a SOC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The evidence does not show a level of hearing impairment for 
the left ear that may be considered a disability for VA 
purposes.


CONCLUSION OF LAW

Claimed hearing loss in the left ear was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.317, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement regarding the issue addressed in this decision 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.  Collectively, VA notice and duty to 
assist letters dated in January and May 2004 satisfied VA's 
duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159, as they informed the appellant of what evidence was 
needed to establish service connection, of what VA would do 
or had done, and what evidence he should provide, and 
informed the veteran that it was his responsibility to help 
VA obtain evidence maintained by state or local governmental 
authorities and medical or other non-government records 
necessary to support his claim.  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date, if service connection 
was granted on appeal.  Since the veteran's claim seeking 
entitlement to service connection for hearing loss in the 
left ear is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess/Hartman.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service medical and personnel records, VA medical records and 
lay statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist, 
particularly in light of the fact that the veteran's hearing 
impairment of the left ear has not reached the level to be 
considered a disability for VA purposes.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim for hearing loss in the 
left ear.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal with 
regard to his left ear.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. 
§ 20.1102 (2005) (harmless error).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

The veteran contends that he suffers from left ear hearing 
loss as a result of noise exposure in service.  Applicable 
regulations provide that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38  
C.F.R. § 3.385 (2005).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

Service medical records show that, on a August 1982 
separation examination report, the veteran was noted to have 
a decrease in high frequency hearing at 6000 Hertz.  The 
audiological examination showed puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
10
10
10
15
10

A VA audiological outpatient examination report dated in 
September 2003 showed that puretone thresholds, in decibels, 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
20
55
LEFT
15
15
15
20
35

The veteran's speech discrimination scores were 92 percent 
for the right ear and 96 percent for the left ear.

After a full review of the record, the Board concludes that 
service connection for hearing loss in the left ear is not 
warranted.  The first requirement of a claim for service 
connection is a diagnosis of a disability.  None of the 
veteran's service audiological examination reports reveal 
hearing loss in the left ear meeting the criteria of 
38 C.F.R. § 3.385 such that it could be considered a 
disability for VA purposes.  None of the auditory thresholds 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz for the left ear was at least 40 decibels or greater 
nor are the auditory thresholds for at least three of the 
frequencies of 500, 1000, 2000, 3000, or 4000 at least 26 
decibels or greater.  The veteran's speech recognition score 
for his left ear, using the Maryland CNC Test, was above the 
statutory requirement of 94 percent.  There are no medical 
records, service or post-service, showing bilateral hearing 
loss to a degree of 10 percent or more within one year from 
separation from service.  Thus, the veteran's claimed left 
ear hearing loss is not presumed to have been incurred in 
service under the provisions of 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence shows that the veteran's 
claimed hearing loss in the left ear is not of the severity 
that it may be considered to be a disability for VA purposes 
under 38 C.F.R. § 3.385.  Thus, he fails to satisfy the 
element of a current disability, and his claim for service 
connection is denied.


ORDER

Service connection for hearing loss in the left ear is 
denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or an 
effective date, if service connection is granted on appeal.  
Further, it is unclear whether the RO has requested all 
relevant VA medical records for the veteran."  38 C.F.R. 
§ 3.159(b)(1).  

The duty to assist includes obtaining additional non-VA and 
VA treatment records and providing a VA medical examination 
or a medical opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  The veteran indicated that he was being treated at 
VA Medical Center (VAMC) in Augusta and the Army Medical 
Center at Ft. Gordon, Georgia.  On remand, the VA should ask 
the veteran again to identity and sign releases for health 
care providers that have treated him for audiological 
disorders, to include tinnitus, since service and should 
attempt to obtain any missing VA or Army Medical Center 
treatment records.

Regarding hearing loss in the right ear, the veteran has a 
current diagnosis that qualifies him for disability under 
38 C.F.R. § 3.385, since his puretone threshold at 4000 Hertz 
is 55 decibels and his speech recognition is at 92 percent.  
Also, the September 2003 outpatient examination report shows 
that the veteran has reported occasional tinnitus.  On 
remand, the veteran should be afforded a VA audiological 
examination to provide an opinion as to whether the right ear 
hearing loss may be related to service and whether the 
veteran has a current diagnosis of tinnitus and, if so, 
whether the tinnitus may be related to service or to his 
hearing loss in the right ear.  The Board reminds the veteran 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

As noted above, in an April 2004 VA Form 21-4138, the 
appellant filed an NOD with regard to the denial of service 
connection for hypertensive cardiovascular disease in an 
April 2004 rating decision.  As such, it requires the 
issuance of an SOC.  Manlincon, 12 Vet. App. at 240-41; see 
also 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002).  Further, 
although the veteran's medical records contain an opinion 
that his hypertensive cardiovascular disease is not secondary 
to the veteran's service-connected diabetes, the veteran is 
not precluded from establishing service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  Therefore, this case must be 
remanded for a separate SOC on the issue of entitlement to 
service connection for hypertensive cardiovascular disease on 
both a direct and secondary basis.  

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the remaining issues on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that: (1) includes an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claims.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers that 
have treated him for any audiological 
disorders since his discharge from 
service in November 1982 through the 
present.  VA should attempt to obtain 
records from each health care provider he 
identifies that might have available 
records, if not already in the claims 
file.  In particular, missing treatment 
records from the Augusta VA medical 
center and the Army Medical Center at Ft. 
Gordon, Georgia should be obtained.  If 
records are unavailable, please have the 
health care provider so indicate.

3.  After completion of the above, VA 
should schedule the veteran for an 
audiological examination in order to 
determine the nature and etiology of the 
veteran's hearing loss in the right ear 
and tinnitus, if found, the examiner 
should take a complete history from the 
veteran and review the entire claims file 
and must indicate in the examination 
report that such was performed.  The 
examiner should perform any tests or 
studies deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  

After getting a history from the veteran, 
the audiological examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent or more 
probability) that the veteran's right ear 
hearing loss (1) began in, was incurred 
during or was aggravated by active 
military service, to include due to noise 
exposure or acoustical trauma; (2) was 
manifested within one year of discharge 
from active military service; (3) is due 
to intervening post-service noise 
exposure.  Also, the examiner should 
indicate whether the veteran has 
tinnitus.  If the veteran has tinnitus, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran's tinnitus (1) began in, was 
incurred during or was aggravated by 
active military service, to include due 
to noise exposure or acoustical trauma; 
(2) was manifested within one year of 
discharge from active military service; 
(3) is due to intervening post-service 
noise exposure; or (4) is related to his 
hearing loss in the right ear.

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
examiner should state the reason why.

4.  VA should issue a statement of the 
case as to the issue of entitlement to 
service connection for hypertensive 
cardiovascular disease.  The appellant 
should be apprised of his right to submit 
a substantive appeal and to have his 
claim reviewed by the Board.  The VA 
should allow the appellant and his 
representative the requisite period of 
time for a response.

5.  After completion of the above, VA 
should re-adjudicate the appellant's 
claims for entitlement to service 
connection for hearing loss in the right 
ear and tinnitus.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim(s).  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


